Citation Nr: 0609415	
Decision Date: 03/31/06    Archive Date: 04/07/06

DOCKET NO.  04-22 372	)	DATE
	)
MERGED APPEAL	)

On appeal from the
Department of Veterans Affairs Regional Office in Lincoln, 
Nebraska


THE ISSUES

1.  Entitlement to service connection for bilateral hearing 
loss.

2.  Entitlement to service connection for sleep apnea, on a 
direct basis or as secondary to service-connected post-
traumatic stress disorder (PTSD).

3.  Entitlement to service connection for gastroesophageal 
reflux disease (GERD), on a direct basis or as secondary to 
service-connected PTSD.

4.  Entitlement to service connection for irritable bowel 
syndrome (IBS), on a direct basis or as secondary to service-
connected PTSD.

5.  Entitlement to service connection for sleep difficulty, 
possible sleep apnea, periodic limb movement, irritable bowel 
syndrome and gastroesophageal reflux disease as a secondary 
condition from currently prescribed medications required for 
service-connected disabilities.

6.  Entitlement to an effective date earlier than September 
2, 2003, for the initial grant of service connection for 
multiple disfiguring scars of the abdomen associated with 
shrapnel wounds, muscle group XIX, to include the issue of 
whether there was clear and unmistakable error (CUE) in an 
April 1971 rating decision.


REPRESENTATION

Appellant represented by:	John Stevens Berry, Esq.


ATTORNEY FOR THE BOARD

K.A. Kennerly, Associate Counsel


INTRODUCTION

The veteran served on active duty from February 1969 to 
October 1970.

This matter comes before the Board of Veterans' Appeals 
(Board) from two rating decisions of the Lincoln, Nebraska 
Regional Office (RO) of the Department of Veterans Affairs 
(VA).  In January 2004, the RO granted service connection for 
multiple disfiguring scars of the abdomen, and assigned a 10 
percent disability evaluation, effective September 2, 2003, 
and denied service connection for sleep apnea, GERD and IBS.  
In August 2004, the RO granted service connection for a scar 
of the midline of the low back, claimed as a back condition, 
and assigned a 10 percent disability evaluation, effective 
February 26, 2004.  The decision also denied service 
connection for bilateral hearing loss as well as sleep 
difficulty, possible sleep apnea, periodic limb movement, IBS 
and GERD as a secondary condition of taking medication for 
service-connected disabilities.

The appeals of the January and August 2004 rating decisions 
were merged and forwarded to the Board for appellate review.

The veteran's service connection claims for sleep apnea, GERD 
and IBS were only put forth by the veteran on a secondary 
basis.  However, VA's duty to assist a claimant with the 
development of evidence extends to all applicable theories of 
a claim, whether asserted by the claimant or not.  See 
Schroeder v. West, 212 F.3d 1265, 1271 (Fed. Cir. 2000); see 
also Robinette v. Brown, 8 Vet. App. 69, 76 (1995) (claim 
documents must be read in a liberal manner so as to identify 
and carry out the required adjudication of all claims that 
are reasonably raised by the evidence of record whether or 
not formally claimed in a VA application).  Because the 
evidence in this case reasonably includes the claims of 
direct service connection, the issues on appeal have been 
recharacterized as shown above.  The RO considered the claims 
on both a direct and secondary basis, so there is no 
prejudice to the veteran by the Board also doing so.

It is also noted that in the December 2004 notice of 
disagreement (NOD), the veteran's representative indicated 
that the veteran agreed with his 10 percent disability 
evaluation for the scar on his back.  This was again 
reiterated in the VA Form 9, dated in June 2005.  Thus, the 
assigned disability rating for the veteran's back scar is not 
on appeal.  The December 2004 NOD also raised the issue of 
whether the veteran was entitled to separate muscular and 
skeletal ratings for his back disability.  The Board notes 
that the RO issued a rating decision in June 2005 that 
granted service connection for weakness of the lower left 
extremity and denied service connection for degenerative 
changes of the lumbar spine.  The claims folder does not 
contain a NOD pertaining to this decision.

The veteran has raised an inextricably intertwined issue that 
has not been addressed by the agency of original 
jurisdiction.  Specifically, the veteran has claimed that 
there is clear and unmistakable error in the April 1971 
rating decision that granted service connection for residuals 
of a gunshot wound, but did not assign a separate rating for 
any scars.  Thus, both the claim for an earlier effective 
date and clear and unmistakable error must be addressed 
together on remand.  See Harris v. Derwinski, 1. Vet. App. 
180 (1991).  These claims are the subjects of the REMAND 
herein.




FINDINGS OF FACT

1.  Although the veteran has a current diagnosis of bilateral 
hearing loss, there is no persuasive evidence linking the 
current disability to military noise exposure.

2.  Sleep apnea, periodic limb movement, gastrointestinal 
reflux disease and irritable bowel syndrome did not begin in 
service, nor are they the result of the service-connected 
PTSD.

3.  Sleep apnea, periodic limb movement, gastrointestinal 
reflux disease and irritable bowel syndrome are not the 
result of medications taken by the veteran for his service-
connected disabilities.


CONCLUSIONS OF LAW

1.  The criteria for the establishment of service connection 
for bilateral hearing loss are not met.  38 U.S.C.A. §§  
1110, 1154(b), 5107 (West Supp. 2005); 38 C.F.R. §§  3.303, 
3.307(a)(1), 3.307(a)(3), 3.309(a), 3.385 (2005).

2.  The criteria for the establishment of service connection 
for sleep apnea, periodic limb movement, gastrointestinal 
reflux disease and irritable bowel syndrome, either on a 
direct or secondary basis (to include medication use), are 
not met.  38 U.S.C.A. §§ 1110, 1131, (West Supp. 2005); 38 
C.F.R. §§ 3.303, 3.304, 3.310 (2005).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Board has reviewed all the evidence in the veteran's 
claims folder, which includes, but is not limited to: service 
medical records dated February 1969 to October 1970; prior 
rating decisions; the veteran's contentions; VA examination 
reports; VA records for outpatient treatment; private medical 
records; and lay statements.  Although the Board has an 
obligation to provide reasons and bases supporting this 
decision, there is no need to discuss, in detail, the 
extensive evidence submitted by the veteran or on his behalf.  
Rather, the Board's analysis below will focus specifically on 
what the evidence shows, or fails to show, with respect to 
the veteran's claims.

The Board must assess the credibility and weight of all the 
evidence.  Equal weight is not accorded to each piece of 
evidence contained in the record; every item of evidence does 
not have the same probative value.

Where a determinative issue involves medical causation or a 
medical diagnosis, competent medical evidence is required.  
See Grottveit v. Brown, 5 Vet. App. 91, 93 (1993).  There is 
no indication in the record that the appellant is a 
physician.  Therefore, as a layperson he is not competent to 
provide evidence that requires medical knowledge because he 
lacks the requisite professional medical training, 
certification and expertise to present opinions regarding 
diagnosis and etiology.  See Espiritu v. Derwinski, 2 Vet. 
App. 492 (1992).

Service Connection for Bilateral Hearing Loss

The veteran argues that he sustained bilateral hearing loss 
as a result of active military duty.  Having carefully 
considered the claim in light of the record and the 
applicable law, the Board is of the opinion that the 
preponderance of the evidence is against the claim and the 
appeal will be denied on the basis that no evidence has been 
obtained to indicate that the veteran's current hearing loss 
is related to service.

The law provides that service connection may be granted for 
disability or injury incurred in or aggravated by active 
military service.  See 38 U.S.C.A. §§ 1110, 1131 (West Supp. 
2005); see also Hickson v. West, 12 Vet. App. 247, 253 
(1999).  See Baldwin v. West, 13 Vet. App. 1, 8 (1999); 
Cuevas v. Principi, 3 Vet. App. 542 (1992).


Based upon the results of the May 2004 VA audiological 
examination, the Board concedes that the veteran currently 
suffers from mild to moderate high frequency sensorineural 
hearing loss.  See 38 C.F.R. § 3.385 (2005).  However, after 
a thorough review of the veteran's service medical records, 
both the service entrance examinations and the service 
separation examinations are negative for any audiological 
disabilities.  In fact, the veteran himself stated that he 
did not suffer from hearing loss.  The veteran currently 
claims that due to his status as a combat veteran and 
recipient of the Combat Infantryman Badge (CIB), his hearing 
was damaged while in combat.

In an audiology consult note dated in December 2002, the 
veteran reported a four to five year history of possible 
hearing loss.  He denied any significant hearing difficulty, 
but reported that his family complained about his hearing.  
He had a negative history of ear pathology.  The examiner 
stated that the veteran was a combat veteran with no civilian 
noise exposure.  The examiner then concluded that the 
veteran's bilateral sensorineural loss was consistent with a 
history of noise exposure.  

In Collette v. Brown, 82 F.3d 389 (Fed. Cir. 1996), the 
United States Court of Appeals for the Federal Circuit held 
that under 38 U.S.C.A. § 1154(b), a combat veteran's 
assertions of an event during combat are to be presumed if 
consistent with the time, place and circumstances of such 
service.  However, 38 U.S.C.A. § 1154(b) can be used only to 
provide a factual basis upon which a determination could be 
made that a particular disease or injury was incurred or 
aggravated in service, not to link the claimed disorder 
etiologically to the current disorder.  See Libertine v. 
Brown, 9 Vet. App. 521, 522-23 (1996).  Section 1154(b) does 
not establish service connection for a combat veteran; it 
aids him by relaxing the adjudicative evidentiary 
requirements for determining what happened in service.  A 
veteran must still establish his claim by competent medical 
evidence tending to show a current disability and a nexus 
between that disability and those service events. See Gregory 
v. Brown, 8 Vet. App. 563, 567 (1996); see also Kessel v. 
West, 13 Vet. App. 9, 17-19 (1999).  

The Board observes that the United States Court of Appeals 
for Veterans Claims (Court) has held that medical opinions, 
which are speculative, general or inconclusive in nature, 
cannot support a claim.  See Obert v. Brown, 5 Vet. App. 30, 
33 (1993); Beausoleil v. Brown, 8 Vet. App. 459, 462 (1996); 
Libertine v. Brown, 9 Vet. App. 521, 523 (1996).  Although 
the December 2002 examiner stated that the veteran's hearing 
loss was consistent with a history of noise exposure, the 
examiner failed to provide a nexus statement.  Additionally, 
it is clear from the notation that the examiner formed his 
opinion based on the recited history provided by the veteran, 
and without review of the veteran's claims folder.  In Black 
v. Brown, 5 Vet. App. 177, 180 (1993), the Court stated that 
the Board may discount medical opinions that amount to 
general conclusions based on history furnished by the veteran 
and that are unsupported by the clinical evidence.  
Therefore, the Board does not find this clinical note to be 
persuasive.

Conversely, after a thorough review of the veteran's claims 
folder, the May 2004 VA audiological examiner commented that 
since the veteran's hearing was within normal limits upon 
separation from service, it is not likely the veteran's 
hearing loss was precipitated by military noise exposure.  No 
ear or hearing problems were noted that would require medical 
follow-up or which, if treated, would result in changed 
thresholds.  Whether a physician provides a basis for his or 
her medical opinion goes to the weight or credibility of the 
evidence in the adjudication of the merits.  See Hernandez-
Toyens v. West, 11 Vet. App. 379, 382 (1998).  Other factors 
for assessing the probative value of a medical opinion are 
the physician's access to the claims folder and the 
thoroughness and detail of the opinion.  See Prejean v. West, 
13 Vet. App. 444, 448-9 (2000).  Thus, the Board finds the 
May 2004 examiner's opinion to be the most persuasive.

With regard to the decades-long evidentiary gap in this case 
between active service and the earliest March 2004 
complaints, the Board notes that this absence of evidence 
constitutes negative evidence tending to disprove the claim 
that the veteran had an injury in service which resulted in 
chronic disability or persistent symptoms thereafter.  See 
Forshey v. West, 12 Vet. App. 71, 74 (1998), aff'd sub nom. 
Forshey v. Principi, 284 F.3d 1335, 1358 (Fed. Cir. 2002) 
(noting that the definition of evidence encompasses 
"negative evidence" which tends to disprove the existence 
of an alleged fact); see also 38 C.F.R. § 3.102 (noting that 
reasonable doubt exists because of an approximate balance of 
positive and "negative" evidence).  Thus, the lack of any 
objective evidence of continuing hearing loss complaints, 
symptoms, or findings for approximately 30 years between the 
period of active duty and the medical reports dated in 2004 
is itself evidence which tends to show that the veteran's 
bilateral hearing loss did not have its onset in service or 
for many years thereafter.

A prolonged period without medical complaint can be 
considered, along with other factors concerning a claimant's 
health and medical treatment during and after military 
service, as evidence of whether an injury or a disease was 
incurred in service which resulted in any chronic or 
persistent disability.  See Maxson v. Gober, 230 F.3d 1330, 
1333 (Fed. Cir. 2000).  

As the preponderance of the evidence is against the veteran's 
claim, the benefit-of-the-doubt rule does not apply, and the 
veteran's claim of entitlement to service connection for 
bilateral hearing loss must be denied.  See 38 U.S.C.A §5107 
(West Supp. 2005).

Sleep Apnea, GERD and IBS

The veteran contends that his current sleep apnea, GERD and 
IBS are secondary to his service-connected PTSD.  As noted 
above, his claims will also be considered on a direct basis 
to accord him every possible consideration. Having carefully 
considered the claim in light of the record and the 
applicable law, the Board is of the opinion that the 
preponderance of the evidence is against the claims and the 
appeal will be denied on the basis that no evidence has been 
obtained to indicate that the veteran's current sleep apnea, 
GERD and IBS are related to service on a direct or secondary 
basis.

In order to establish service connection for a claimed 
disability on a secondary basis, there must be (1) medical 
evidence of a current disability; (2) a service-connected 
disability; and (3) medical evidence of a nexus between the 
service-connected disease or injury and the current 
disability.  See Wallin v. West, 11 Vet. App. 509, 512 
(1998).

The Board concedes that the veteran currently suffers from 
sleep difficulties, GERD and IBS.  However, there is no 
evidence in the veteran's service medical records that he 
suffered from any of the aforementioned conditions during his 
time in service.  Since the evidence does not support the 
presence of a disease or injury in service, the veteran's 
claim fails on a direct basis.  See 38 U.S.C.A. §§ 1110, 1131 
(West Supp. 2005); see also Hickson v. West, 12 Vet. App. 
247, 253 (1999).  See Baldwin v. West, 13 Vet. App. 1, 8 
(1999); Cuevas v. Principi, 3 Vet. App. 542 (1992).  The 
Board also notes that the veteran has not claimed these 
conditions to be directly related to service.

The veteran participated in a VA esophagus and hiatal hernia 
examination in September 2003.  The examiner diagnosed the 
veteran with GERD and IBS, but concluded that the veteran's 
service-connected PTSD was not the cause of these conditions.  
The examiner also noted that PTSD was also not considered a 
trigger for these conditions.  

In a November 2003 VA examination addendum, the examiner 
stated that a literature search was conducted and 11 
references were found using PTSD combined with sleep apnea, 
restless leg syndrome and periodic leg movement disorder.  A 
review of those articles indicated that there was no evidence 
that PTSD causes sleep apnea, sleep-disordered breathing or 
central sleep apnea.  There was no evidence that PTSD 
aggravates those sleep disorders.  The studies confirmed that 
sleep disturbance is one of the 17 symptoms of PTSD.  The 
sleep disturbance associated with PTSD is not the same as 
sleep apnea or breathing-related sleep disorders.  The 
finding is based on polysomnographic studies.  The examiner 
concluded that there is no medically documented evidence to 
indicate that PTSD causes or aggravates restless leg 
syndrome, periodic leg movement or sleep apnea.


In the February 2004 notice of disagreement, the veteran 
alleged that during the September 2003 VA examination, he was 
not asked about his PTSD or how it affected his claimed 
disabilities.  With respect to the September 2003 opinion, 
the representative essentially contends that the opinion is 
inadequate.

The Board finds that the September 2003 opinion reflects a 
clear understanding of the questions posed, and it reflects a 
familiarity with and discussion of the veteran's pertinent 
clinical history and present complaints.  The reviewer did 
not misread or misreport the evidence, and the reviewer 
analyzed and cited the pertinent data in reaching his 
conclusions.  Further, the reviewer discussed the pertinent 
findings of that record in support of his conclusions.  That 
the findings and conclusion of the reviewer do not support 
the veteran's complaints is not a reason to find the opinion 
inadequate. 

Additionally, the veteran has submitted articles regarding 
the connection between sleep apnea, IBS and GERD with PTSD.  
These articles are not probative evidence as they do not 
specifically relate to the veteran's particular case and in 
particular do not contain any analysis regarding the 
veteran's PTSD and the possible relationship to his current 
condition.  Medical treatise evidence can, in some 
circumstances, constitute competent medical evidence.  See 
Wallin v. West, 11 Vet. App. 509, 514 (1998); see also 
38 C.F.R. § 3.159(a)(1) [competent medical evidence may 
include statements contained in authoritative writings such 
as medical and scientific articles and research reports and 
analyses].  However, as discussed by the Board above, the 
Court has held that medical evidence that is speculative, 
general or inconclusive in nature cannot support a claim.  
See Obert, supra; see also Beausoleil v. Brown, 8 Vet. App. 
459, 463 (1996); Libertine v. Brown, 9 Vet. App. 521, 523 
(1996); Sacks v. West, 11 Vet. App. 314 (1998).

The veteran also submitted a former Board decision regarding 
entitlement to service connection for sleep apnea as 
secondary to PTSD.  The Board notes that although the veteran 
in the aforementioned case was awarded service connection for 
sleep apnea, that opinion contained positive medical evidence 
of a link between the two conditions.  In the present case, 
the evidence does not reflect a nexus between his sleep apnea 
and PTSD.  Thus, the submitted decision is not probative.

Although the evidence supports the contention that the 
veteran currently suffers from sleep apnea, GERD and IBS, and 
he is service connected for PTSD, there is no credible nexus 
to establish a connection between his current disabilities 
and PTSD.  See Wallin, supra.

As the preponderance of the evidence is against the veteran's 
claim, the benefit-of-the-doubt rule does not apply, and the 
veteran's claims must be denied.  See 38 U.S.C.A §5107 (West 
Supp. 2005).

Service Connection for Medication Residuals

The veteran contends that he is entitled to service 
connection for sleep difficulty, sleep apnea, periodic limb 
movement, IBS and GERD as a secondary condition to the 
medications he is required to take for his service-connected 
disabilities.

The veteran's current medications include Wellbutrin, 
Seroquel, Tramadol, Sulindac, Metamucil and Prilosec.  In 
July 2004, the veteran's claims folder was referred to a VA 
physician to review to determine if the veteran's current 
sleep apnea, periodic limb movement, IBS and GERD were caused 
by his medications.  The examiner stated that it did not 
appear that the veteran's medications are causing his sleep 
apnea.  The veteran's discomforts with his back and other 
issues may interfere with sleep, but the examiner concluded 
that the medications may even help him sleep better.

It was the examiner's opinion that the veteran's periodic 
limb movement issues are related to his sleep apnea, and not 
to the medications he takes.  The examiner reviewed the 
veteran's sleep study dated in 2001, and the veteran did have 
significant periodic leg movements noted at that time.  These 
are very specifically related to sleep apnea.  They were not 
related to any medications.  Periodic leg movements are very 
well-documented in medical literature to be related to 
obstructive sleep apnea.

The examiner also stated that it was unlikely that the 
veteran s GERD and IBS were related to his current 
medications.  There are contributing causes of reflux 
disease, but there are numerous contributing factors 
concerning IBS, and it is unlikely that any of the 
medications are directly causing these two issues.  The 
examiner noted that it is conceivable to say that certain 
medications may not agree with each patient and may cause 
some intestinal discomfort/symptoms, but it was unlikely that 
these medications are directly causing reflux disease and 
IBS.  Reasons and bases come from a review of the veteran's 
medical records, his claims folder and current medical 
knowledge as it relates to reflux disease and IBS.  It was 
also noted that there are many cases where causes of IBS are 
completely unknown.  The examiner concluded that after a 
review of all primary care visits to the VA medical facility, 
dating back to 1999, there were no complaints at all about 
any of the above mentioned issues as they relate to 
medications that the veteran takes.

In the December 2004 NOD, the veteran's representative 
indicated that the veteran had yet to receive a medical 
opinion indicating whether his non-service connected 
disabilities were aggravated by his medications.  The VA 
shall make reasonable efforts to assist a veteran in 
obtaining evidence necessary to substantiate the veteran's 
claim for a benefit.  The VA is not required, however, where 
there is no competent evidence suggesting a possible 
relationship exists between, in this case, the claimed 
disorders and the medications that the veteran takes.  
Additional VA medical examination is not needed.  

In February 2004, the veteran submitted additional articles 
in support of his claim.  These articles do not directly 
support the veteran's contention that his current medications 
have caused sleep apnea, periodic limb movement, IBS and 
GERD.  The article draws some connection between periodic 
limb movement and sleep apnea, which was clearly noted by the 
VA examiner in July 2004.  These articles are not probative 
evidence.  See Wallin, supra; see also Sacks v. West, 11 Vet. 
App. 314 (1998).

The Board finds that the veteran's current sleep difficulty, 
sleep apnea, periodic limb movement, IBS and GERD are not 
related to his current medications taken for his service-
connected disabilities.  As the preponderance of the evidence 
is against the veteran's claim, the benefit-of-the-doubt rule 
does not apply, and the veteran's claims must be denied.  See 
38 U.S.C.A §5107 (West Supp. 2005).

The Veterans Claims Assistance Act

Initially, the Board notes that VA laws and regulations 
dictate that upon receipt of a complete or substantially 
complete application for benefits, VA is required to notify 
the claimant and his or her representative, if any, of any 
information and evidence not of record (1) that is necessary 
to substantiate the claim; (2) that VA will seek to provide; 
(3) that the claimant is expected to provide; and (4) must 
ask the claimant to provide any evidence in her or his 
possession that pertains to the claim.  See 38 U.S.C.A. 
§§ 5103, 5103A, 5107(a) (West 2002 & Supp. 2005); 38 C.F.R. 
§ § 3.159(a)-(c) (2004); see also Quartuccio v. Principi, 16 
Vet. App. 183 (2002).  

Since the preponderance of the evidence is against the 
appellant's claims for service connection for bilateral 
hearing loss, sleep apnea, IBS, and GERD; any questions as to 
the appropriate disability rating or effective date to be 
assigned are rendered moot.  See Dingess/Hartman v. 
Nicholson, Nos. 01-1917 and 02-1506 (March 3, 2006).

In the April 2004 and April 2005 Statements of the Case, the 
veteran was advised of the laws and regulations pertaining to 
his claims.  Collectively, these documents informed him of 
the evidence of record and explained the reasons and bases 
for the denial of his claims.  

In addition, the RO issued letters to the veteran in 
September 2003, April 2004, June 2004 and September 2004 that 
advised him of his rights under the VCAA and what VA would do 
to assist him with his claims.  These letters also requested 
that he provide any medical evidence in his possession that 
pertained to his claim.  In June 2004, the veteran submitted 
a statement indicating that he had nor further medical 
evidence to submit.


The Board finds that the notice requirements set forth have 
been met.  The veteran was provided with notice and duty to 
assist requirements under the VCAA prior to his original 
rating decisions.  See 38 U.S.C.A. § 5103(a) and 38 C.F.R. 
§ 3.159(b).  The Board thus finds that there is no reason in 
further delaying the adjudication of the claim decided 
herein.  See Pelegrini v. Principi, 18 Vet. App. 112 (2004); 
cf. Mayfield v. Nicholson, 19 Vet. App. 103 (2005).

In addition, the duty to assist the veteran also has been 
satisfied in this case.  All available service medical 
records as well as VA medical records pertinent to the years 
after service are in the claims file and were reviewed by 
both the RO and the Board in connection with the veteran's 
claims.

In a claim for disability compensation, VA will provide a 
medical examination or obtain a medical opinion based upon a 
review of the evidence of record if VA determines it is 
necessary to decide the claim.  A medical examination or 
medical opinion is necessary if the information and evidence 
of record does not contain sufficient competent medical 
evidence to decide the claim.  See 38 C.F.R. § 3.159(c)(4) 
(2005).  

Although the veteran's representative argues that the veteran 
was provided with an inadequate examination regarding sleep 
apnea, GERD and IBS being related to PTSD, as discussed 
above, the Board finds that the examination was complete, 
contained objective findings and nothing on the face of the 
examination indicates the examination was inadequate.  
Regarding the representative's complaint that the veteran was 
not provided with an examination addressing whether or not 
his current disabilities were aggravated by his medications, 
the Board finds that the examination of record is adequate.  
There was no competent evidence indicating that the 
medication caused the claimed conditions prior to the 
examination.  The only evidence of record are statements from 
the veteran and his representative.  These contentions are 
not enough to trigger the scheduling of a VA examination.  
See 38 C.F.R. § 3.159(c)(4) (2005).

For these reasons, the Board concludes that VA has fulfilled 
its duties to notify and assist the appellant in this case. 


ORDER

Entitlement to service connection for bilateral hearing loss 
is denied.

Entitlement to service connection for sleep apnea, on a 
direct basis or as secondary to service-connected post-
traumatic stress disorder (PTSD), is denied.

Entitlement to service connection for gastroesophageal reflux 
disease (GERD), on a direct basis or as secondary to service-
connected PTSD, is denied.

Entitlement to service connection for irritable bowel 
syndrome (IBS), on a direct basis or as secondary to service-
connected PTSD, is denied.

Entitlement to service connection for sleep difficulty, 
possible sleep apnea, periodic limb movement, irritable bowel 
syndrome and gastroesophageal reflux disease as a secondary 
condition from currently prescribed medications required for 
service-connected disabilities, is denied.


REMAND

In the February 2004 notice of disagreement, the veteran and 
his representative raised the issue of whether there was 
clear and unmistakable error (CUE) as to the initial grant of 
service connection for residuals of a gunshot wound in an 
April 1971 rating decision.  Specifically, they argue the 
decision was erroneous in not assigning a separate disability 
rating for multiple disfiguring scars of the abdomen.  The RO 
has not yet adjudicated the recently raised CUE issue.  The 
Board finds that the veteran's claim for an effective date 
for entitlement to service connection for multiple 
disfiguring scars of the abdomen, earlier than September 2, 
2003, and his claim with regard to CUE in the April 1971 
rating decision are inextricably intertwined.  Cf. Crippen v. 
Brown, 9 Vet. App. 413, 420 (1996) (appellant reasonably 
raised claim for CUE with the requisite specificity because 
he argued for an earlier effective date asserting that 
evidence compelling a grant of service connection was of 
record at the time of the prior final rating decisions); 
Dinsay v. Brown, 9 Vet. App. 79, 87-88 (1996) (claim for an 
earlier effective date was claim of CUE in final RO decision 
disallowing claim); Flash v. Brown, 8 Vet. App. 332, 340 
(1995) (to be awarded earlier effective date, veteran must 
show CUE in RO decision disallowing higher rating).  
Therefore the issue of entitlement to an effective date 
earlier than September 2, 2003 for multiple disfiguring scars 
of the abdomen must be held in abeyance and remanded to the 
AMC to be addressed after initial adjudication of the CUE 
claim.  See Harris, supra.

Accordingly, the case is REMANDED for the following actions: 

1.  The AMC should adjudicate the issue 
of CUE in the April 1971 decision that 
granted service connection for residuals 
of gunshot wound but did not assign a 
separate rating for abdominal scars.

2.  Upon completion of the above, the AMC 
should readjudicate the earlier effective 
date claim.  In the event that the claim 
is not resolved to the satisfaction of 
the veteran, he should be provided with a 
supplemental statement of the case.  If 
in order, the case should then be 
returned to the Board for further review.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
See Kutscherousky v. West, 12 Vet. App. 369 (1999).  The 
purpose of this remand is to comply with governing 
adjudicative procedures.  The Board intimates no opinion, 
either legal or factual, as to the ultimate disposition of 
the remanded issue.  

This claim must be afforded expeditious treatment.  


____________________________________________
MICHELLE L. KANE
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


